DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.


Claims 1, and 13-15 have been amended as per the examiners amendment in the notice of allowance filed 10/27/2021.
Currently claims 1-18 are pending and prosecuted.


Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 14, and 15.

Boler et al., US Patent Publication 2008/0229194 discloses displaying information about a physical object that is placed down on an interactive surface. However, Boler does not disclose examine, on the basis of a temporal sequence of the first sensor data and the second sensor data, whether a putting-down of the input unit has been detected simultaneously with a placing on of an object with a conductive structure onto the touch-sensitive screen, in order to ascertain whether the input unit has been put down on the touch-sensitive screen, create and store a capacitance pattern for the conductive structure of the input unit, wherein the capacitance pattern is based on a spatially resolved representation 

Yilmaz discloses a determining when a second touch sensor has been blaced on or near a first touch sensor, and establishing a communication session between the first and second touch sensors. However, Yilmaz does not disclose  examine, on the basis of a temporal sequence of the first sensor data and the second sensor data, whether a putting-down of the input unit has been detected simultaneously with a placing on of an object with a conductive structure onto the touch-sensitive screen, in order to ascertain whether the input unit has been put down on the touch-sensitive screen, create and store a capacitance pattern for the conductive structure of the input unit, wherein the capacitance pattern is based on a spatially resolved representation of: at least two differently valued capacitance changes or at least three capacitance values which are differently valued in pairs, create a coupling mode for the input unit by way of sending data to the input unit and/or receiving data from the input unit, when the placing-on and the putting-down have been detected simultaneously.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699